SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment and order of said District Court be and hereby is AFFIRMED.
Plaintiff Robert Elliott appeals from a June 14, 2001 judgment of the United States District Court granting the defendant’s motion for summary judgment and from an August 20, 2001 order of the United States District Court denying Elliott’s motion for reconsideration.
Plaintiff brought the instant lawsuit claiming that he had been illegally fired from his job with the British Tourist Authority because of his age. Specifically, the plaintiff brought this action under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., and under the New York State Human Rights Law, N.Y. Exec. Law § 296(3-a). The plaintiff also alleged, inter alia, pendent state law claims for breach of contract and breach of the implied covenant of good faith and fair dealing.
On appeal, plaintiff argues that the District Court erred in holding that he had not produced sufficient evidence to permit a reasonable jury to conclude that he was discriminated against because of his age. Elliott further contends that the District Court erred in denying his motion for reconsideration because the District Court overlooked relevant legal authority and facts and because Elliott presented new evidence in the form of Elliott’s supplemental affidavit.
For substantially the reasons stated in Judge Buchwalds’s comprehensive Opinion and Order of April 25, 2001 and Memorandum and Order of August 20, 2001, the judgment and order of the District Court are hereby AFFIRMED.